Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Etty Tham, a native and citizen of Indonesia, petitions for review of an order of the Board of Immigration Appeals (Board) denying her motion to reopen. We have reviewed the administrative record and find no abuse of discretion in the denial of relief on Tham’s motion. See 8 C.F.R. § 1003.2(a) (2009). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Tham (B.I.A. Nov. 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.